Citation Nr: 1121366	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  09-30 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for Hirschsprung's disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel

INTRODUCTION

The Veteran served on active duty from August 1976 to August 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that concluded new and material evidence had not been received to reopen the Veteran's claim for service connection for a digestive and colon disorder.

By rating action dated August 1980, the RO denied service connection for Hirschsprung's disease.  The Veteran was informed of this determination and of his right to appeal by a letter dated September 1980, but a timely appeal was not received.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

During the hearing before the undersigned, the Veteran referred to treatment he received following service.  It was indicated during the hearing that there might be some records for the treatment rendered in the years after service.  There was some discussion that appellant would attempt to obtain those records and submit them with a waiver of RO jurisdiction.  The case was held open for 60 days to get the records.  Instead, he has submitted VA Form 21-4142 in March 2011, and indicated he had been treated at Miriam Hospital in Providence, Rhode Island from 1980 to 1990 for stomach and colon conditions.

Since this evidence might be pertinent, the Board believes an attempt should be made to procure these records.  The Board is precluded from doing this development in the first instance, so additional development is needed.

Accordingly, the case is REMANDED for the following action:

1.  Request the records from Miriam Hospital for the period from 1980 to 1990 using the release form provided.  If the records are not obtained, the documentation of the attempts made should be contained in the claims folder.  If the records are unavailable, that should be set out in the claims folder.

2.  Based on the information received, the RO/AMC she undertake any appropriate development.

3.  Following completion of the above, the RO/AMC should review the evidence and determine whether the appellant's claim may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


